DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
• In para. 0018 of the specification, the sentence “The first monomer, second monomer, and third monomer may be contained in the polyester resin may be one type or two or more types, respectively” is confusing, as it inserts an extra “may be” into the sentence. To correct, the Examiner suggests removing the first instance of the phrase “may be” in the sentence, to say: “The first monomer, second monomer, and third monomer 
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
• In claim 1, the phrase “the polyester resin is a non-crystalline” is confusingly worded due to the word “a” being present before the word “non-crystalline”. To correct, the Examiner suggests removing the word “a” and changing the phrase to say: “the polyester resin is non-crystalline.”
Claims 2-10 are also objected to by virtue of their dependency on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamoto et al. (US7432315B2) (hereinafter referred to as “Kamoto”).
Regarding claim 1, Kamoto teaches an inkjet ink (see Kamoto at col. 1, lines 12-15, teaching an ink composition used suitably in an ink jet recording method) comprising:
• an aqueous medium and composite particles (see Kamoto at col 2., lines 50-52, teaching their ink composition as a particle dispersion in which the polyester resin is dispersed in the aqueous solution), wherein
• the composite particles are particles of a composite of a polyester resin having a sulfur atom-containing polar group and a dye (see Kamoto at col. 8, lines 60-65, teaching the polyester resin as containing a polybasic carboxylic acid ingredient that contains an aromatic dicarboxylic acid having a metal sulfonate group; also see Kamoto at col. 12, line 15, teaching that a dye can be used as the colorant in the ink; also see Kamoto at col. 2, lines 53-55, teaching the polyester resin as acting as a binder for binding the recorded material and the colorant so as to cover the colorant; as such, the combination of the polyester resin and the dye in the ink of Kamoto correspond to the claimed “composite particles”), the polyester resin has:
• A first repeating unit derived from a polyvalent carboxylic acid having the sulfur atom-containing polar group (see Kamoto at col. 8, lines 60-65, teaching the polyester resin as containing a polybasic carboxylic acid ingredient that contains an aromatic dicarboxylic acid having a metal sulfonate group),
• A second repeating unit derived from a polyvalent carboxylic acid having no sulfur atom-containing polar group (see Kamoto at col. 10, lines 23-28, teaching that the polybasic carboxylic acid ingredient in the polyester resin may also contain aromatic dicarboxylic acids not having a metal sulfonate group; also see Kamoto at col. 10, lines 29-32, teaching that examples of this acid not having a metal sulfonate group include terephthalic acid, isophthalic acid, and 2,6-naphthalene carboxylic acid, none of which contain a sulfur atom-containing polar group), and
• A third repeating unit derived from a polyhydric alcohol (see Kamoto at col. 8, lines 60-63, teaching the polyester resin as containing a polybasic carboxylic acid ingredient and a polyhydric alcohol ingredient), wherein
• a content percentage of the first repeating unit relative to a total amount of the first repeating unit and the second repeating unit is 1 mol% or more and 10 mol% or less (see Kamoto at col. 10, lines 11-14, teaching the aromatic dicarboxylic acid having the metal sulfonate being 2.5 mol% to 7 mol% in the polybasic carboxylic acid ingredient, which falls completely within the claimed range).
	While Kamoto teaches the ink outlined above, Kamoto fails to explicitly teach an ink wherein a content percentage of the polyester resin relative to the composite particles is 50% by mass or more and less than 100% by mass. However, Kamoto does teach the content of the polyester resin in the ink composition to be between 0.5% by weight to 30% by weight (see Kamoto at col. 11, lines 42-50). Kamoto further teaches the content of the dye in the ink composition to be between 0.1 to 10% by weight (see col. 14, lines 14-18). The ranges for both the dye and the resin overlap possible wt% values for each that would result in the content of the polyester resin relative to the composite particles to be 50% by mass or more and less than 100% by mass (e..g, the content of the polyester resin could be 2 wt% and the content of the dye could be 1.5 wt%, resulting in the content of the polyester resin relative to the composite particles to be about 57% by mass, or 2/(2+1.5), which overlaps the claimed range). Overlapping ranges have been held to be a prima facie case of obviousness. See MPEP § 2144.05.	
	Moreover, Kamoto teaches that the content of the polyester resin in the ink composition affects the viscosity of the ink composition as well as the polyester resin’s effect as a binder (see Kamoto at col. 11, lines 42-50). Furthermore, it necessarily follows that altering the content of the polyester resin relative to the ink composition would also represent an alteration of the content of the resin relative to the “composite particles”, or the resin and the dye collectively (i.e., altering one would also signify an alteration of the other). Since a change in the amount of resin particles relative to the ink, and thus relative to the composite particles, affects the resulting viscosity of the ink and the resin’s resulting effectiveness as a binder, the content percentage of polyester resin relative to the composite particles can be considered a result-effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have routinely experimented with the content percentage of the polyester resin relative to the composite particles and determined the optimum or workable range to be inclusive of about 50% by mass or more and less than 100% by mass in order to optimize the viscosity of the ink as well as the resin’s effectiveness as a binder. A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. See MPEP § 2144.05.
Furthermore, while Kamoto teaches the ink outlined above, Kamoto fails to explicitly teach their polyester resin as being non-crystalline. However, the crystallinity of a resin is notably a property of the resin. Since the resin of Kamoto is the same polyester resin as the one claimed, it would necessarily have the same properties (see MPEP § 2112.01, II), and would thus also be non-crystalline in nature. Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses
properties which anticipate or render obvious the claimed invention, the examiner has a basis for
shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02.
	Regarding claim 3, Kamoto teaches the ink according to claim 1 outlined above, wherein the sulfur atom-containing polar group is a sulfonic acid group or an alkali metal salt of a sulfonic acid group (see Kamoto at col. 9, lines 65-67 and col. 10 lines 1-10, teaching 5-sodium sulfoisophthalate as a particularly preferred aromatic dicarboxylic acid having a metal sulfonate group; 5-sodium sulfoisophthalate is an alkali metal salt of a sulfonic acid group).
	Regarding claim 4, Kamoto teaches the ink according to claim 1 outlined above, wherein the first repeating unit is a repeating unit derived from sodium 5-sulfoisophthalate (see Kamoto at col. 9, lines 65-67 and col. 10 lines 1-10, teaching 5-sodium sulfoisophthalate as a particularly preferred aromatic dicarboxylic acid having a metal sulfonate group).
	Regarding claim 5, Kamoto teaches the ink according to claim 1 outlined above, wherein the second repeating unit is at least two of a repeating unit derived from a terephthalic acid, a repeating unit derived from an isophthalic acid, a repeating unit derived from a naphthalenedicarboxylic acid, and a repeating unit derived from an alkyl ester of these acids (see Kamoto at col. 10, lines 29-32, teaching specific examples of the dicarboxylic acid not having the metal sulfonate group as including terephthalic acid, isophthalic acid, and 2,6-naphthalene carboxylic acid; also see example resin PES1 in Table 1 at col. 19-20, which contains as part of its polybasic carboxylic acid ingredient both terephthalic acid and isophthalic acid).
	Regarding claim 6, Kamoto teaches the ink according to claim 1 outlined above, wherein the third repeating unit is a repeating unit derived from an ethylene glycol and a repeating unit derived from a bisphenol A propylene oxide adduct (see Kamoto at col. 10, lines 52-54, teaching the resin as including at least one glycol; see Kamoto at col. 10, lines 62-63, teaching ethylene glycol as an example glycol; also see Kamoto at col. 11, lines 35-38, teaching the polyhydric alcohol ingredient as possibly also containing aromatic polyhydric alcohols such as propylene oxide adducts of 2,2-bis(4-hydroxyphenyl)propane, or bisphenol A).
	Regarding claim 7, while Kamoto teaches the ink according to claim 1 outlined above, Kamoto fails to explicitly teach a content of a repeating unit containing an aromatic hydrocarbon relative to the total amount of the first repeating unit, the second repeating unit, and the third repeating unit to be 50 mol% or more. However, Kamoto does teach an example resin which can be used in their ink composition, PES1, which contains a polybasic carboxylic acid ingredient including 5-sodium isophthalate, terephthalic acid, and isophthalic acid (see resin PES1 in Table 1 of Kamoto at pg. 17, col. 19-20). PES1 also contains a polyhydric ingredient including ethylene glycol and neopentyl glycol (see resin PES1 in Table 1 of Kamoto at pg. 17, col. 19-20). In example resin PES1, all the components used in the polybasic carboxylic acid ingredient are aromatic hydrocarbons, while all the components used in the polyhydric alcohol ingredient are non-aromatic glycols. 
	In this case, Kamoto fails to provide explicit guidance as to how the example polyester resins are made; however, in general, when faced with a mixture, one of ordinary skill in the art would be motivated to select a 1:1 ratio, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a
conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to set the ratio of the polybasic carboxylic acid ingredient to the polyhydric alcohol ingredient in example resin PES1 to be 50:50, since a 1:1 ratio is the most common starting point when mixing two components. Since the polybasic carboxylic acid ingredient in example resin PES1 contains only aromatic hydrocarbons, the content of the aromatic hydrocarbons relative to the total amount of the repeating units in the resin following the above modification would be 50 mol%, which falls within the claimed range. 
	Regarding claim 10, Kamoto teaches the ink according to claim 1 outlined above, wherein the inkjet ink does not contain a pigment (see Kamoto at col. 12, line 15, teaching the colorant in the ink composition can be a dye, a pigment, or a mixture of the two; since a dye can be used alone as the colorant in their ink, Kamoto necessarily teaches that their ink does not need to contain a pigment).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamoto, as applied to claim 1 above, and further in view of Shimomura et al. (US5837754A) (hereinafter referred to as “Shimomura”).
	Regarding claim 2, while Kamoto teaches the ink according to claim 1 outlined above, Kamoto fails to explicitly teach the dye as being either a disperse dye or an oil-soluble dye. 
Shimomura teaches an ink for an ink-jet printer that includes polyester particles colored with a colorant that are dispersed in an aqueous medium (see Shimomura at Abstract). Shimomura further discloses that this colorant can be a known dye, and that examples include disperse dyes or oil-soluble dyes (see Shimomura at col. 9, lines 60-67, teaching the polyester particles as being colored with a colorant, and that as the colorant, known dyes, such as disperse or oil-soluble dyes, can be used).
Shimomura is considered to be analogous to the claimed invention because Shimomura is related to water-based inks for inkjet printing. In this case, disperse and oil-soluble dyes are disclosed by Shimomura to be known dyes that can be used in ink compositions, and thus their use as colorants in other ink compositions would produce a reasonable and predictable expectation of success. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to use a disperse or oil-soluble dye in the ink of Kamoto, as combining known elements to obtain predictable results is within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Kamoto, as applied to claim 1 above, and further in view of Kougo et al. (JP2004300224A) with reference to the included machine translation (hereinafter referred to as “Kougo”). 
Regarding claim 8, while Kamoto teaches the ink according to claim 1 outlined above, Kamoto fails to explicitly teach the composite particles as having a volume median diameter of 20 nm or more and 300 nm or less. 
Kougo teaches a similar water-based ink for ink-jet recording comprised of a dye insoluble in water, water, and a resin (see Kougo at pg. 3, para. 0011). Kougo further teaches that the resin can be a polyester-based resin composed of polyhydric carboxylic acids and polyhydric alcohols (see Kougo at pg. 7, para. 0033 and 0034, teaching a polyester resin as an example resin, and teaching examples of this polyester resin as including a resin composed of polyhydric carboxylic acids and polyhydric alcohols polymerized alone or in combinations of two or more). Furthermore, Kougo teaches the volume average particle size of the colored resin particles (which correspond to the claimed “composite particles”) to be 0.05 to 0.8 µm, or 50 to 800 nm, and that particles too small can reduce image density or water resistance and that particles too large can generate sediments and reduce dispersion stability and storage stability (see Kougo at pg. 11, para. 0045).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to set the volume median diameter of the composite particles of the ink of Kamoto to be between 50 to 800 nm, as Kougo teaches this range to prevent a reduction in image density, water resistance, dispersion stability, and storage stability, and to also prevent the generation of sediments. Furthermore, this range overlaps the claimed range in claim 8, establishing a prima facie case of obviousness. See MPEP § 2144.05.	
	Moreover, since Kougo teaches that the diameter of the colored resin particles (which correspond to the claimed “composite particles”) in the ink composition affects variable such as image density, water resistance, dispersion stability, sediment generation, and storage stability (see above), the volume median diameter of the composite particles can be considered a result-effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have routinely experimented with the volume median diameter of the composite particles and determined the optimum or workable range to be inclusive of the claimed range in order to optimize the image density, water resistance, dispersion stability, sediment generation, and storage stability of the ink. A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. See MPEP § 2144.05.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kamoto, as applied to claim 1 above, and further in view of Yamada (US20180237647A1) (hereinafter referred to as “Yamada”).
Regarding claim 9, while Kamoto teaches the ink according to claim 1 outlined above, Kamoto fails to explicitly teach the presence of a blocked isocyanate compound. 
Yamada teaches an ink jet printing ink composition comprising pigment particles, resin particles, including a polyester-based resin, and water (see Yamada at Abstract, teaching an ink jet printing ink containing pigment particles, resin particles, and water; also see Yamada at para. 0036, teaching the resin particles as being potentially polyester-based). Yamada further teaches that their ink can contain a cross-linking agent, such as a blocked isocyanate compound, for the purposes of improving abrasion resistance and the friction fastness of recorded matter, as well as for improving the storage stability (see Yamada at para. 0067, teaching that when a crosslinking agent is contained, there is a tendency that the abrasion resistance and the friction fastness of recorded matter to be obtained are excellent and that the storage stability tends to be excellent; Yamada also teaches in para. 0067 that an example crosslinking agent includes a blocked isocyanate compound). 
Yamada is considered to be analogous to the claimed invention because Yamada is related to water-based inkjet inks containing resin particles (see Yamada at Abstract). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to add a blocked isocyanate compound to the ink of Kamoto, as adding this compound would improve the abrasion resistance and the friction fastness of recorded matter, as well as the storage stability.	

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (US5837754A) (hereinafter referred to as “Shimomura”). 
Regarding claim 1, Shimomura teaches an inkjet ink (see Shimomura at Abstract, teaching an ink for an ink-jet printer) comprising:
• An aqueous medium and composite particles (see Shimomura at Abstract, teaching an ink that includes polyester particles colored with a colorant which are dispersed in an aqueous medium; also see Example 7 of Shimomura at col. 18, lines 1-23, teaching a dispersion containing polyester resin and dye particles as well as water), wherein
• The composite particles are particles of a composite of a polyester resin and a dye (see Shimomura at col. 9, line 60-62, teaching the polyester resin particles as being colored with a dye or a pigment; this combination of the polyester resin and the dye can collectively be regarded as the “composite particles” in Shimomura; also see Example 7 of Shimomura at col. 18, lines 1-23, teaching a dispersion containing polyester resin particles and a blue dye, Spilon Blue 2BNH), the polyester resin has:
• A first repeating unit derived from a polyvalent carboxylic acid (see Example 7 of Shimomura at col. 17, lines 62-67, teaching a polyester resin copolymer containing trimellitic acid, which is a polyvalent carboxylic acid),
• A second repeating unit derived from a polyvalent carboxylic acid having no sulfur atom-containing polar group (see Example 7 of Shimomura at col. 17, lines 62-67, teaching a polyester resin copolymer containing terephthalic acid and isophthalic acid, which are polyvalent carboxylic acids having no sulfur atom-containing polar group), and
• A third repeating unit derived from a polyhydric alcohol (see Example 7 of Shimomura at col. 17, lines 62-67, teaching a polyester resin copolymer containing ethylene glycol and an ethylene oxide adduct of bisphenol A, which are both polyhydric alcohols).
While Shimomura teaches the ink outlined above, Shimomura fails to explicitly teach in Example 7 a polyester resin having a sulfur atom-containing polar group. However, Shimomura does teach that along with trimellitic acid, metal salts of 5-sulfoisophthalate can be used as the polyvalent carboxylic acid in their resin (see Shimomura at col. 5, lines, 13-35). Shimomura further teaches that their polyester resin can include an ionic group (see Shimomura at col. 6, lines 49-51 and 60-62), and that this ionic group can be a dicarboxylic acid having an alkali metal sulfonate group, such as 5-sodium sulfoisophthalate (see Shimomura at col. 7, lines 17-21). Moreover, Shimomura teaches that this sulfonate group can be introduced into the polyester resin together with another carboxylate group (see Shimomura at col. 7, lines 22-23). 
In this case, 5-sodium sulfoisophthalate and trimellitic acid are disclosed by Shimomura to be predictable, interchangeable equivalents, i.e., both are polyvalent dicarboxylic acid groups that can be introduced into the polyester resin of Shimomura. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to substitute the trimellitic acid group in the polyester resin of Example 7 of Shimomura with a 5-sodium sulfoisophthalate group, as Shimomura discloses both of these as polyvalent dicarboxylic acid groups that can be utilized in their resin. The substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. 
	With the substitution above, the polyester resin in Example 7 of Shimomura would necessarily contain a first repeating unit derived from a polyvalent carboxylic acid having a sulfur atom-containing polar group, as 5-sodium sulfoisophthalate contains a sulfur atom-containing polar group.
	Furthermore, with the substitution above, the polyester resin in Example 7 would have a content of the first repeating unit relative to a total amount of the first repeating unit and the second repeating unit of 1 mol%, which falls within the claimed range of 1 mol% to 10 mol% (in Example 7 of Shimomura at col. 17, lines 62-67, 5-sodium sulfoisophthalate, which replaced the trimellitic acid according to the above substitution, corresponds to the claimed “first repeating unit”, and has a mol% of 1% in the acid component of the resin; additionally, both the terephthalic acid and isophthalic acid in Example 7 correspond to the claimed “second repeating unit”, and have a combined mol% of 99% in the acid component of the resin; therefore, the content of the first repeating unit relative to the total amount of the first and second repeating unit is: 1/(1 + 99) *100 = 1 mol%, which falls within the claimed range).
	Furthermore, modified Example 7 of Shimomura has a content percentage of the polyester resin relative to the composite particles of 91% by mass, which falls within the claimed range of 50% by mass or more (see Example 7 of Shimomura at col. 18, lines 1-19; 200 parts of the polyester resin and 20 parts of the dye are added together, making the total mass of the “composite particles” in the ink to be 220 parts; therefore, the amount of polyester resin in the composite particles is: 200/220 * 100 = 91%).
While Shimomura teaches the ink outlined above, Shimomura fails to explicitly teach their polyester resin as being non-crystalline. Since the resin in modified Example 7 of Shimomura is the same polyester resin as the one claimed, it would necessarily have the same properties (see MPEP § 2112.01, II), and would thus also be non-crystalline in nature.  Moreover, the crystallinity of a resin is notably a property of the resin. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02.
	Regarding claim 2, while modified Example 7 of Shimomura teaches the inkjet ink outlined above, Shimomura fails to explicitly teach in Example 7 the presence of a disperse or oil-soluble dye. However, Shimomura does disclose that their ink can include disperse or oil-soluble dyes (see Shimomura at col. 10, lines 7-11, teaching the use of dyes that are insoluble in water at room temperature, which includes disperse and oil-soluble dyes). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to use a disperse or oil-soluble dye in the ink of Example 7, as Shimomura discloses that these types of dyes can be included in their ink.
	Regarding claim 3, modified Example 7 of Shimomura teaches the inkjet ink according to claim 1, wherein the sulfur atom-containing polar group is a sulfonic acid group or an alkali metal salt of a sulfonic acid group (the polyester resin in modified Example 7 contains 5-sodium sulfoisophthalate, which is an alkali metal salt of a sulfonic acid group; also see claim 1 analysis above).
Regarding claim 4, modified Example 7 of Shimomura teaches the inkjet ink according to claim 1, wherein the first repeating unit is a repeating unit derived from sodium 5-sulfoisophthalate (the polyester resin in modified Example 7 contains 5-sodium sulfoisophthalate, satisfying the claim 4 limitation).
Regarding claim 5, modified Example 7 of Shimomura teaches the inkjet ink according to claim 1, wherein the second repeating unit is at least two of a repeating unit derived from a terephthalic acid, a repeating unit derived from an isophthalic acid, a repeating unit derived from a naphthalenedicarboxylic acid, and a repeating unit derived from an alkyl ester of these acids (the polyester resin in modified Example 7 contains terephthalic acid and isophthalic acid, satisfying the claim 5 limitation).
Regarding claim 6, while modified Example 7 of Shimomura teaches the inkjet ink outlined above, Shimomura fails to explicitly teach in Example 7 a polyester resin wherein the third repeating unit is a repeating unit derived from an ethylene glycol and a repeating unit derived from a bisphenol A propylene oxide adduct. However, Example 7 of Shimomura already contains ethylene glycol and an ethylene oxide adduct of bisphenol A group (see col. 17, lines 62-67). Shimomura further teaches that along with ethylene oxide adducts of bisphenol A, propylene oxide adducts of bisphenol A can be used as an alicyclic polyvalent alcohol in their resin (see Shimomura at col. 5, lines, 50-55). 
In this case, ethylene oxide and propylene oxide adducts of bisphenol A are disclosed by Shimomura to be predictable, interchangeable equivalents, i.e., both are alicyclic polyvalent alcohols that can be introduced into the polyester resin of Shimomura. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to substitute the ethylene oxide adduct of bisphenol A in the polyester resin of Example 7 of Shimomura with a propylene oxide adduct of bisphenol A, as Shimomura discloses both of these as alicyclic polyvalent alcohols that can be utilized in their resin. The substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. 
Regarding claim 7, modified Example 7 of Shimomura teaches the inkjet ink according to claim 1, wherein a content of a repeating unit containing an aromatic hydrocarbon relative to the total amount of the first repeating unit, the second repeating unit, and the third repeating unit is 50 mol% or more (see modified Example 7 of Shimomura at col. 17, lines 62-67; all the components in the polyester resin are aromatic hydrocarbons except for ethylene glycol; additionally, the molar ratio of ethylene glycol to the bisphenol A adduct is 50/50; therefore, the content of a repeating unit containing an aromatic hydrocarbon relative to the total amount of the first repeating unit, the second repeating unit, and the third repeating unit in the resin of modified Example 7 would necessarily always be greater than 50 mol%).
Regarding claim 8, modified Example 7 of Shimomura teaches the inkjet ink according to claim 1, wherein the composite particles have a volume median diameter of 20 nm or more and 300 nm or less (see Example 7 of Shimomura at col. 18, lines 12-13, teaching the average particle size of the colored polyester dispersion as being 0.2 µm, or 200 nm, which falls within the claimed range; also see Shimomura at col. 4, lines 45-47, teaching the colored polyester particles as having an average particle size in the range of 0.1 to 1 µm, or 100 nm to 1000 nm, which overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05).	
Regarding claim 10, modified Example 7 of Shimomura teaches the inkjet ink according to claim 1, wherein the inkjet ink does not contain a pigment (see modified Example 7 of Shimomura at col. 18, lines 1-29, teaching the use of a blue dye, Spilon Blue 2BNH; Example 7 of Shimomura does not involve the use of a pigment).

  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimomura, as applied to claim 1 above, and further in view of Yamada.
Regarding claim 9, while modified Example 7 of Shimomura teaches the inkjet ink according to claim 1, Shimomura fails to explicitly teach in Example 7 the presence of a blocked isocyanate compound. 
Yamada teaches an ink jet printing ink composition comprising pigment particles, resin particles, including a polyester-based resin, and water (see Yamada at Abstract, teaching an ink jet printing ink containing pigment particles, resin particles, and water; also see Yamada at para. 0036, teaching the resin particles as being potentially polyester-based). Yamada further teaches that their ink can contain a cross-linking agent, such as a blocked isocyanate compound, for the purposes of improving abrasion resistance and the friction fastness of recorded matter, as well as for improving the storage stability (see Yamada at para. 0067, teaching that when a crosslinking agent is contained, there is a tendency that the abrasion resistance and the friction fastness of recorded matter to be obtained are excellent and that the storage stability tends to be excellent; Yamada also teaches in para. 0067 that an example crosslinking agent includes a blocked isocyanate compound). 
Yamada is considered to be analogous to the claimed invention because Yamada is related to water-based inkjet inks containing resin particles (see Yamada at Abstract). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to add a blocked isocyanate compound to the ink of Example 7 of Shimomura, as adding this compound would improve the abrasion resistance and the friction fastness of recorded matter, as well as the storage stability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 10, and 11 of U.S. Patent Application 17/092,600 (hereinafter referred to as ‘600) in view of Kamoto.
With regard to instant claim 1, claim 1 of ‘600 claims an inkjet ink comprising:
• an aqueous medium and composite particles (see claim 1 of ‘600, claiming an inkjet ink comprising an aqueous medium and composite particles), wherein:
• the composite particles are particles of a composite of a polyester resin having a sulfur atom-containing polar group and a dye (see claim 1 of ‘600, claiming a polyester resin having a sulfonic acid group, which is a sulfur atom-containing polar group, and a basic dye), the polyester resin has:
• A first repeating unit derived from a polyvalent carboxylic acid having the sulfur atom-containing polar group (see claim 1 of ‘600, claiming a first repeating unit derived from a polyvalent carboxylic acid having a sulfonic acid group)
• A second repeating unit derived from a polyvalent carboxylic acid having no sulfur atom-containing polar group (see claim 1 of ‘600, claiming a second repeating unit derived from a polyvalent carboxylic acid having no sulfonic acid group), and
• A third repeating unit derived from a polyhydric alcohol (see claim 1 of ‘600, claiming a third repeating unit derived from a polyhydric alcohol), wherein
• a content percentage of the first repeating unit relative to a total amount of the first repeating unit and the second repeating unit is 1 mol% or more and 10 mol% (see claim 1 of ‘600, claiming a content ratio of the first repeating unit relative to a total amount of the first repeating unit and the second repeating unit to be at least 1.5 mol% and no greater than 20 mol%. This range in claim 1 of ‘600 overlaps the range in instant claim 1. Therefore, although the claims at issue are not identical, they are not patentably distinct because overlapping ranges have been held to be a prima facie case of obviousness. See MPEP § 2144.05).
While claim 1 of ‘600 claims the ink outlined above, ‘600 fails to explicitly claim: (1) a content percentage of the polyester resin relative to the composite particles to be 50% by mass or more and less than 100% by mass; and (2) the polyester resin being non-crystalline.”	
	Regarding limitation (1), while claim 1 of ‘600 claims the ink outlined above, ‘600 fails to explicitly claim a content percentage of the polyester resin relative to the composite particles to be 50% by mass or more and less than 100% by mass.
	Kamoto teaches an aqueous inkjet ink comprising water, a colorant (which can include dyes), and a polyester resin, in which the polyester resin contains an aromatic dicarboxylic acid having a metal sulfonate group (see Kamoto at Abstract; also see Kamoto at col. 12, line 15, teaching that a dye can be used as the colorant in the ink). Kamoto further teaches that the content of the polyester resin in the ink composition affects the viscosity of the ink composition as well as the polyester resin’s effect as a binder (see Kamoto at col. 11, lines 42-50). Moreoever, it necessarily follows that altering the content of the polyester resin relative to the ink composition would also represent an alteration of the content of the resin relative to the “composite particles”, or the resin and the dye collectively (i.e., altering one would also signify an alteration of the other). Since a change in the amount of resin particles relative to the ink, and thus relative to the composite particles, affects the resulting viscosity of the ink and the resin’s resulting effectiveness as a binder, the content percentage of polyester resin relative to the composite particles can be considered a result-effective variable. Therefore, although the claims at issue are not identical, they are not patentably distinct because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have routinely experimented with the content percentage of the polyester resin relative to the composite particles and determined the optimum or workable range to be inclusive of the claimed range in order to optimize the viscosity of the ink as well as the resin’s effectiveness as a binder. A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. See MPEP § 2144.05.
Furthermore, regarding limitation (2), while ‘600 claims the ink outlined above, ‘600 fails to explicitly claim their polyester resin as being non-crystalline. However, the crystallinity of a resin is notably a property of the resin. Since the resin of ‘600 is the same polyester resin as the one claimed, it would necessarily have the same properties (see MPEP § 2112.01, II), and would thus also be non-crystalline in nature. Moreover, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily or inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has a basis for shifting the burden of proof to the applicant. See In re Fitzgerald. See MPEP § 2112-2112.02.
	Regarding instant claims 3-6 and 9, although the claims at issue are not identical, they are not patentably distinct because instant claim 3 is met by claim 3 of ‘600 (the sodium-5-sulfoisophthalate claimed in claim 3 of ‘600 is an alkali metal salt of a sulfonic acid group), instant claim 4 is met by claim 3 of ‘600, instant claim 5 is met by claim 5 of ‘600, instant claim 6 is met by claim 6 of ‘600, and instant claim 9 is met by claim 11 of ‘600.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application 17/092,600 (hereinafter referred to as ‘600) in view of Kamoto, as applied in instant claim 1 above, and further in view of Shimomura.
	With regard to instant claim 2, while claim 1 of ‘600 claims the ink according to claim 1 outlined above, ‘600 fails to explicitly claim the dye as being either a disperse dye or an oil-soluble dye. 
Shimomura teaches an ink for an ink-jet printer that includes polyester particles colored with a colorant that are dispersed in an aqueous medium (see Shimomura at Abstract). Shimomura further discloses that this colorant can be a known dye, and that examples include disperse dyes or oil-soluble dyes (see Shimomura at col. 9, lines 60-67, teaching the polyester particles as being colored with a colorant, and that as the colorant, known dyes, such as disperse or oil-soluble dyes, can be used).
Shimomura is considered to be analogous to the claimed invention because Shimomura is related to water-based inks for inkjet printing. In this case, disperse and oil-soluble dyes are disclosed by Shimomura to be known dyes that can be used in ink compositions, and thus their use as colorants in other ink compositions would produce a reasonable and predictable expectation of success. Therefore, although the claims at issue are not identical, they are not patentably distinct because it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to use a disperse or oil-soluble dye in the ink of ‘600, as combining known elements to obtain predictable results is within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application 17/092,600 (hereinafter referred to as ‘600) in view of Kamoto, as applied in instant claim 1 above, and further in view of Kougo et al. (JP2004300224A) with reference to the included machine translation (hereinafter referred to as “Kougo”). 
Regarding claim 8, while ‘600 claims the ink according to claim 1 outlined above, ‘600 fails to explicitly claim the composite particles having a volume median diameter of 20 nm or more and 300 nm or less. 
Kougo teaches a similar water-based ink for ink-jet recording comprised of a dye insoluble in water, water, and a resin (see Kougo at pg. 3, para. 0011). Kougo further teaches that the resin can be a polyester-based resin composed of polyhydric carboxylic acids and polyhydric alcohols (see Kougo at pg. 7, para. 0033 and 0034, teaching a polyester resin as an example resin, and teaching examples of this polyester resin as including a resin composed of polyhydric carboxylic acids and polyhydric alcohols polymerized alone or in combinations of two or more). Furthermore, Kougo teaches the volume average particle size of the colored resin particles (which correspond to the claimed “composite particles”) to be 0.05 to 0.8 µm, or 50 to 800 nm, and that particles too small can reduce image density or water resistance and that particles too large can generate sediments and reduce dispersion stability and storage stability (see Kougo at pg. 11, para. 0045).
Kougo is considered to be analogous to the claimed invention because Kougo is related to water-based inks containing a resin and a dye (see Kougo at pg. 3, para. 0011). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to set the volume median diameter of the composite particles of the ink of ‘600 to be between 50 to 800 nm, as Kougo teaches this range to prevent a reduction in image density, water resistance, dispersion stability, and storage stability, and to also prevent the generation of sediments. As such, although the claims at issue are not identical, they are not patentably distinct because this range of 50 to 800 nm overlaps the claimed range in instant claim 8, establishing a prima facie case of obviousness. See MPEP § 2144.05.	
	Moreover, since Kougo teaches that the diameter of the colored resin particles (which correspond to the claimed “composite particles”) in the ink composition affects variable such as image density, water resistance, dispersion stability, sediment generation, and storage stability (see above), the volume median diameter of the composite particles can be considered a result-effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have routinely experimented with the volume median diameter of the composite particles and determined the optimum or workable range to be inclusive of the claimed range in order to optimize the image density, water resistance, dispersion stability, sediment generation, and storage stability of the ink. A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. See MPEP § 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakaso et al. (US20180273785A1) teach an aqueous ink containing an aqueous medium and particles dispersed in the aqueous medium (see Nakaso at para. 0300). Nakaso et al. further teach this particle dispersion liquid as including a polyester resin (see Nakaso et al. at para. 0209-0210), and that this resin can contain a dicarboxylic acid as well as a diol (see Nakaso et al. at para. 0241). It is noted that Nakaso et al. could render obvious at least claim 1 (see Nakaso et al. at para. 0241-0246; see example resin P04 at para. 0252 of Nakaso et al.; see Nakaso et al. at para. 0300; see Nakaso et al. at para. 0308 and 0314), but because it's concurrent with the rejections set above, it is not set forth at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E Barzach whose telephone number is (571)272-8735. The examiner can normally be reached Monday - Friday; 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa, can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY EUGENE BARZACH/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731